Citation Nr: 1222329	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  06-07 332A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to July 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In June 2009, the Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that the record on appeal reveals that the Veteran medically retired from his place of employment, was on short term disability, and thereafter applied for Social Security Administration (SSA) disability benefits.  However, neither a request for these records or the records themselves appears in the claims file.  Therefore, a remand is required to attempt to obtain and associate these records with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2002); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them); Also see Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The record shows that the Veteran receives ongoing treatment at the Dallas, VA Medical Center.  Therefore, while the appeal is in remand status records from March 2012 to the present should be obtained and associated with the record.  See 38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records)

The record reveals that while the August 2010 Board remand directed the RO/AMC to obtain and associate with the record the Veteran's treatment records from Dr. Davidson, Dr. Parkman, and the University of Texas Medical Center, the post-remand record does not show that the Veteran thereafter provided VA with authorizations to obtain these records despite being asked to do so in August 2010.  Nonetheless, the Board finds that while the appeal is in remand status another attempt to obtain these records should be undertaken by VA.  See 38 U.S.C.A. § 5103A(b); Ivey, supra. 

If the above development uncovers any new medical opinions regarding the origins or etiology of the Veteran's hypertension, including whether or not it is caused or aggravated by his service connected PTSD, the RO/AMC should obtain an addendum to the March 2012 VA examination.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment). 

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should obtain and associate with the record all the Veteran's records on file with the Social Security Administration in connection with his claim for disability benefits including all decisions and all medical records.  All actions to obtain the requested records should be documented fully in the claims file.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile, and that should be noted in the file.  If they cannot be located or no such records exist, the Veteran should be notified in writing.  

2.  The RO/AMC, after obtaining authorizations from the Veteran, should obtain and associate with the record all of his records in connection with his claim for short term disability and medical retirement including all decisions and all medical records.  All actions to obtain the requested records should be documented fully in the claims file.  If they cannot be located or no such records exist, the Veteran should be notified in writing.  

3.  The RO/AMC should obtain and associate with the record the Veteran's post-March 2012 treatment records from the Dallas VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims file.  If they cannot be located or no such records exist, the Veteran should be notified in writing.  

4.  The RO/AMC, after obtaining authorizations from the Veteran, should obtain and associate with the record all of his treatment records from Dr. Davidson, Dr. Parkman, and the University of Texas Medical Center.  All actions to obtain the requested records should be documented fully in the claims file.  If they cannot be located or no such records exist, the Veteran should be notified in writing.  

5.  After undertaking the above development, if that development uncovers any new medical opinions regarding the origins or etiology of the Veteran's hypertension, including whether or not it is caused or aggravated by his service connected PTSD, the RO/AMC should obtain an addendum to the March 2012 VA examination by the same examiner or another qualified examiner if that examiner is not available.  The claims file should be provided to the examiner in connection with the addendum.  After a review of the record on appeal and an examination of the claimant if needed, the examiner should provide answers to the following questions:

a.  Is it at least as likely as not (50 percent probability or more) that the Veteran's hypertension was caused by his active duty or has continued since service?

b.  Is it at least as likely as not (50 percent probability or more) that hypertension manifested itself to a compensable degree in the first post-service year?

c. Is it at least as likely as not (50 percent probability or more) that hypertension was caused by the Veteran's service connected PTSD?

d.  Is it at least as likely as not (50 percent probability or more) that hypertension was aggravated by the Veteran's service connected PTSD?

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that the claimant is competent and credible to report on the observable symptom of his hypertension while on active duty and since that time even when his records are negative for symptoms of or a diagnosis.

In providing answers to the above questions, the examiner is advised that the term "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent that is possible, the approximate level of current hypertension (i.e., a baseline) before the onset of the aggravation. 

In providing answers to the above questions, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

6.  The RO/AMC should thereafter readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

